Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Examiner’s Amendment & Reasons of Allowance	


The Status of Claims
Claims 1-6 are pending. 
Claims 1-6 are allowed. 
Claims 7-12 are cancelled.
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Whitney Remily on 2/22/2021.


I.	The application has been amended as followed:
Claims 7-12 are cancelled.
	

I. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 1-6 is withdrawn due to the modification of the claim 1. 
The rejection of Claim(s) Claim(s) 1, 3, and 5-6 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Yamane et al (US20040087805 A1).
is withdrawn due to the modification of claim 1. 
The rejection of Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US20040087805 A1) is withdrawn due to  the  modification of claim 1 and applicant’s convincing arguments about the unexpected result shown in the response ( see page 4). Thus, it would not have been obvious over the prior art. 

  
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/22/2021